Citation Nr: 0921544	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II.  

3.  Entitlement to an increased initial evaluation for 
diabetes mellitus, type II, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
filed a notice of disagreement in September 2005, a statement 
of the case was issued in November 2005, and a substantive 
appeal was received in December 2005.  The Veteran testified 
at a hearing before the Board in February 2009.  


FINDINGS OF FACT

1.  Hypertension is related to the Veteran's service-
connected diabetes mellitus, type II.  

2.  Erectile dysfunction is related to the Veteran's service-
connected diabetes mellitus, type II.  

3.  The Veteran's service-connected diabetes mellitus, type 
II, requires insulin and a restricted diet, but does not 
require regulation of activities.




CONCLUSIONS OF LAW

1.  Hypertension was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Erectile dysfunction was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for assignment of an initial rating in 
excess of 20 percent for diabetes mellitus, type, II, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2003.  In April 2008, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's higher initial rating claim for diabetes 
mellitus, type II, is a "downstream" element of the RO's 
grant of service connection for diabetes mellitus, type II, 
in the currently appealed rating decision issued in February 
2005.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for diabetes mellitus, type II, 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable to the claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied.  For all the foregoing reasons, the 
Board will proceed to the merits of the Veteran's appeal.  

Secondary Service Connection Criteria 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for 
hypertension, to include as secondary to his service-
connected diabetes mellitus, type II.  

The Veteran underwent a VA examination in June 2006.  
Following physical examination, the examiner diagnosed 
hypertension and opined that the hypertension was aggravated 
by diabetes mellitus, type II.  

As noted above, service connection for diabetes mellitus, 
type II, is warranted.  The June 2006 VA examination report 
reflects that the Veteran's hypertension is aggravated by 
diabetes mellitus, type II.  Thus, service connection for 
hypertension is warranted.  See 38 C.F.R. § 3.102.

Erectile Dysfunction

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for 
erectile dysfunction, to include as secondary to his service-
connected diabetes mellitus, type II.  

The Veteran underwent a VA examination in June 2006.  
Following physical examination, the examiner diagnosed 
erectile dysfunction and opined that the erectile dysfunction 
was complicated by diabetes mellitus, type II.  

As noted above, service connection for diabetes mellitus, 
type II, is warranted.  The June 2006 VA examination report 
reflects that the Veteran's erectile dysfunction is 
aggravated by diabetes mellitus, type II.  Thus, service 
connection for erectile dysfunction is warranted.  See 38 
C.F.R. § 3.102.

Diabetes Mellitus, Type II

Criteria & Analysis

The Veteran's service-connected diabetes mellitus, type II is 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective October 30, 2002.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Veteran's service-connected diabetes mellitus, type II, 
has been rated by the RO under the provisions of Diagnostic 
Code 7913.  Under this regulatory provision, a 20 percent 
rating is warranted for diabetes requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; and a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions, that the Veteran requires insulin 
and that he is on a restricted diet.  The determinative 
question in this appeal for a higher rating is whether there 
is a showing that the Veteran's activities are regulated as 
part of the medical treatment prescribed for his diabetes.

The Veteran underwent a VA examination in June 2005.  He 
denied a history of diabetic ketoacidosis or problems with 
hypoglycemia.  Following physical examination, the examiner 
diagnosed diabetes mellitus, type II.  

The Veteran underwent another VA examination in June 2006.  
He reported progressive weight loss.  He stated that 
treatment consisted of medication and insulin injections.  
Following physical examination, the examiner diagnosed 
diabetes mellitus, type II, insulin dependent.  

The Veteran underwent another VA examination in October 2008.  
He stated that he had problems with his legs and problems 
with standing.  He reported that he walked up to eight hours 
a day and worked five days a week as a clerk at the post 
office.  Following physical examination, the examiner 
diagnosed diabetes mellitus under poor control.  

The Veteran, as a lay person, is competent to provide 
evidence regarding symptomatology, but is not competent to 
provide evidence determining the etiology or clinical 
severity of a medical disability; the Board must rely upon 
the conclusions of medical experts regarding etiology and 
clinical severity.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, there is simply no medical 
evidence showing that management of the Veteran's diabetes 
mellitus, type II, as prescribed by doctors, requires medical 
regulation of activities.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus, 
type II, and there is no basis for assignment of a disability 
rating in excess of 20 percent.  The Board again emphasizes 
that although the Veteran requires insulin and a restricted 
diet, there is no persuasive evidence that the Veteran's 
activities have been regulated by medical professionals in 
managing his diabetes mellitus, type II.  As such, the 
Veteran meets the criteria for a 20 percent rating under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of 
persuasive evidence of regulation of activities, there is 
simply no basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  




ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II, is warranted.  

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, type II, is warranted.  

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is not warranted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


